     Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 1 of 31
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                        IN THE UNITED STATES DISTRICT COURT                           September 21, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

ROBERT WHITE, et al.,               §
                                    §
               Plaintiffs,          §
                                    §
v.                                  §                     CIVIL ACTION NO. H-21-870
                                    §
BASTROP ENERGY PARTNERS LP, et al., §
                                    §
               Defendants.          §

                               MEMORANDUM AND OPINION

       In February 2021, a winter storm brought Texas days of freezing weather. The Texas

electric power generation grid froze as well. Throughout the state, Texans huddled in their dark

homes and businesses, with no heat or running water, watching as their pipes burst and homes and

businesses flooded. Litigation swiftly followed.

       The issue in this multi-plaintiff, multi-defendant removed state-court action is whether the

single event exclusion or the local controversy exception to the Class Action Fairness Act, 28

U.S.C. § 1332, applies. Either requires remand. Based on the motion to remand and response, the

briefs, the record, the parties’ arguments, and the law, the court grants the motion to remand. The

reasons are set out below.

I.     Background

       In February 2021, Winter Storm Uri caused days of below-freezing temperatures

throughout Texas and other states. Texas has a separate state electrical power generation and

distribution grid, directed by the Electric Reliability Council of Texas (ERCOT). The grid froze

and failed to generate or deliver electricity to Texas.
     Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 2 of 31




       In March 2021, Robert White and more than 100 individuals residing in Texas sued over

100 power generation and power transmission or distribution companies operating in and out of

Texas, in state court in Harris County, Texas. The plaintiffs alleged that they suffered “loss of life

and/or … personal injuries, damages to their property and/or other losses during the February 2021

cold weather.” (Docket Entry No. 1, Ex. B, ¶ 1). They alleged that they “incurred property

damages, substantial interference with the use and enjoyment of property, out of pocket losses,

medical expenses in the past and future, lost wages and lost future earning capacity, extreme

mental anguish and suffering, and other injuries and damages.” (Id., ¶ 31). The recovery sought

included actual, consequential, and punitive damages, and attorneys’ fees. (Id., ¶ 80).

       The plaintiffs asserted Texas state-law claims for negligence and gross negligence, breach

of contract, product liability and strict liability based on an abnormally dangerous activity, fraud,

negligent misrepresentation, civil conspiracy, breach of a continuing duty to warn, and breach of

express and implied warranties. All the claims arose from the alleged failure to prepare the grid

for freezing temperatures and the failure to let consumers know of the potential for power

interruption.

       The plaintiffs identified two groups of defendants: the Power Generators, which own and

operate power generation facilities and contract with the Power Distributors, and the Power

Distributors, which transmit and distribute the generated power through lines that in turn deliver

electricity to indirect (transmission and subtransmission) customers and then to primary and

secondary customers. (Id., ¶ 2). ERCOT, the plaintiffs alleged, does not generate or transmit

power, but instead schedules and manages the flow of electricity through the grid. (Id.) The

plaintiffs based this lawsuit on the Power Generators’ and the Power Distributors’ “individual and

collective failures to implement long known and recommended measures to weatherize their power



                                                  2
     Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 3 of 31




generating facilities/stations and equipment to protect against foreseeable cold weather to avoid a

catastrophe just like Texas suffered in February 2021 and because of their individual and collective

operational failures during the February 2021 cold weather.” (Id., ¶ 2).

       The plaintiffs alleged negligence and gross negligence from the following “individual and

collective” failures by both sets of defendants: to comply with safety standards, customs, and

practices to weatherize facilities and equipment to prevent this kind of disaster; to supervise the

facilities and equipment to make sure they were weatherized; to properly train workers to be sure

they weatherized the facilities and equipment; and to protect Texans from power loss during an

extreme winter storm by weatherizing. (Id., ¶ 27(a)–(d)).

       The plaintiffs alleged negligence and gross negligence specifically against the Power

Distributors for failing to “make all reasonable efforts to prevent interruptions of service,” and to

“make reasonable provisions to manage emergencies resulting from failure of service,” in violation

of 16 Tex. Admin. Code § 25.52. (Id., ¶ 27(e), (f)).

       The plaintiffs alleged the following product and strict liability defects against the Power

Generators: defective design, manufacture, assembly, inspection, and testing “from a stability and

safety standpoint, so the[ facilities] would not freeze up in cold weather conditions,” defects that,

with defective maintenance, “failed to prepare the[ facilities] to function and provide power to

consumers in cold weather conditions”; that “failed to provide a safety mechanism to prevent

failure in cold weather conditions”; and that failed to “weatherize[ the facilities] to protect against

cold weather conditions . . . and provide continuous electrical power.” (Id., ¶ 35(a)–(e)). The

plaintiffs added alleged failures to implement government agencies’ suggestions to weatherize

power generation facilities, making the facilities inherently dangerous, and alleged failures to test

and inspect to ensure that the facilities could “withstand and continue to produce electric power in



                                                  3
     Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 4 of 31




cold weather conditions.” (Id., ¶ 35(e), (g)). The alleged safer alternative design: “simply

weatherizing.” (Id., ¶ 38).

       As to both groups of defendants, the plaintiffs alleged strict liability based on the

abnormally dangerous activity of manufacturing and supplying electricity, exposing the public and

the plaintiffs to “a high degree of risk of serious injury and harm if their power generation facilities

malfunctioned and/or failed to operate as occurred in February 2021.” (Id., ¶ 39).

       The plaintiffs alleged similar breach of warranty, negligent misrepresentation, and fraud

claims against both the Power Generator and the Power Distribution defendants. These allegations

are based on claims that the two groups of defendants made various representations about their

ability to provide electric power without mentioning that power could be interrupted during

extended below-freezing temperatures. As to the fraud claims, the plaintiffs alleged that the

representations were made with knowledge of their falsity and the intent to induce the plaintiffs to

rely on them in receiving electric power. Similarly, the duty to warn allegations against both sets

of defendants are based on the failure to warn that a long freeze could interrupt service. The fraud

claims alleged that the defendants made the representations knowing they were false; the

negligence claims alleged that the defendants knew or reasonably should have known that the

representations were false. (Id., ¶¶ 40–53).

       The plaintiffs alleged a breach of a continuing duty to warn them of “potential weather-

related issues that could likely affect the character and quality of the electric power they were

providing and cause an interruption in service,” issues that the defendants “knew, should have

known, or should have discovered” because they “were the result of their design, testing,

manufacturing, marketing, transmitting and/or delivering of the electric power.” (Id., ¶¶ 54–67).

The plaintiffs also alleged breach of express and implied warranties by both sets of defendants,



                                                   4
      Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 5 of 31




based on “material affirmative representations,” by “advertisements, pamphlets, and otherwise,”

that the plaintiffs “could safely and reliably use their electric power service,” made when the

defendants knew, or should have known that their only purpose was to provide safe and reliable

electric power. (Id., ¶¶ 69–78). And the plaintiffs allege that the defendants’ acts and omissions

amounted to a civil conspiracy.

       The counts do not specify the acts or omissions, or the role of the various defendants,

beyond the references to failures to “weatherize” against prolonged freezing temperatures.

Whether the claims are sufficiently pleaded is the subject of a motion to dismiss, but the threshold

question is whether this court has federal removal jurisdiction under CAFA. The plaintiffs have

moved to remand, the defendants responded, and the plaintiffs replied. (Docket Entries Nos. 16,

24, 31). This court heard argument on the motions. Based on the pleadings, the motion and briefs,

the arguments, and the applicable law, the court grants the motion to remand. The reasons are

explained in detail below.

II.    The Legal Standards

       A.      CAFA and Removal Jurisdiction
       The Class Action Fairness Act of 2005 expanded federal subject matter jurisdiction over

state-law class and mass actions. If there are 100 or more plaintiffs who are minimally diverse, an

aggregate amount in controversy of $5 million, and a timely removal, federal removal jurisdiction

is present. 28 U.S.C. § 1332(d)(2). There is no dispute here that the defendants’ CAFA removal

was timely and satisfied the statutory thresholds of an amount in controversy exceeding $5 million

and minimal diversity. The parties agree that this is not pleaded as a class action. The remand

argument centers on whether the “single event” exclusion or the “local controversy” exception to

CAFA removal jurisdiction applies. Either would require remand.



                                                 5
     Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 6 of 31




        The single event exclusion is a limit on the definition of a mass action removable under

CAFA. “[T]he term ‘mass action’ means any civil action . . . in which monetary relief claims of

100 or more persons are proposed to be tried jointly on the ground that the plaintiffs’ claims

involve common questions of law or fact . . . .” Id. § 1332(d)(11)(B)(i). This definition is met.

But a “‘mass action’ shall not include any civil action in which . . . all of the claims in the action

arise from an event or occurrence in the State in which the action was filed, and that allegedly

resulted in injuries in that State . . . .” Id. § 1332(d)(11)(B)(ii), (ii)(I) (emphasis added). The Fifth

Circuit refers to this provision as the “local single event exclusion.” Rainbow Gun Club, Inc. v.

Denbury Onshore, LLC, 760 F.3d 405, 408 (5th Cir. 2014). The dispute is whether the plaintiffs’

claims arise from an “event or occurrence,” a term that CAFA does not define. Id. at 409. If the

claims do arise from a single event or occurrence in Texas that caused injuries in Texas, remand

to the Texas state court is required. Id. at 413–14.

        The second is the local controversy exception, which requires a district court to “decline to

exercise jurisdiction” when all of the following are true: more than two-thirds of the members of

the proposed plaintiff class are citizens of the state where the action was originally filed; at least

one defendant who is a citizen of that state is also a defendant “from whom significant relief is

sought” and “whose alleged conduct forms a significant basis for the claims asserted by the

plaintiff class”; the members of the class incurred “principal injuries” from the alleged conduct or

related conduct of each defendant in the state where the action was originally filed; and no other

class action asserting the same or similar allegations against the defendants has been filed in the

three years before the class action at issue was filed. 28 U.S.C. 1332(d)(4)(A); Hollinger v. Home

State Mut. Ins. Co., 654 F.3d 564, 570 (5th Cir. 2011).




                                                   6
      Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 7 of 31




          A threshold issue is which side has the burden of proof with respect to the existence of,

and exceptions to, CAFA jurisdiction. The consensus is that the removing defendants must show

that the case qualifies for CAFA jurisdiction; that follows the rule that the party seeking removal

has the burden to show federal jurisdiction. See, e.g., Rainbow Gun Club, 760 F.3d at 409 n.3;

Woods v. Standard Ins. Co., 771 F.3d 1257, 1262 (10th Cir. 2014); Pretka v. Kolter City Plaza II,

Inc., 608 F.3d 744, 752 (11th Cir. 2010); Strawn v. AT&T Mobility LLC, 530 F.3d 293, 298 (4th

Cir. 2008). But the cases take the second step of requiring the party seeking remand on the basis

of either the single event exclusion or the local controversy exception to meet the burden of proving

its application. See Williams v. Homeland Ins. Co. of N.Y., 657 F.3d 287, 290 (5th Cir. 2011);

Hollinger, 654 F.3d at 571; Bartels by and through Bartels v. Saber Healthcare Grp., LLC, 880

F.3d 668, 681 (4th Cir. 2018). The defendants met their initial burden; the burden to show a lack

of federal removal jurisdiction is on the plaintiffs. Williams, 657 F.3d at 290; Hollinger, 654 F.3d

at 571.

II.       Analysis

          A.     The Definition of Mass Action: Event or Occurrence
          A civil action is not a “mass action,” regardless of the number of plaintiffs or defendants,

if “all the claims in the action arise from an event or occurrence in the State in which the action

was filed, and that allegedly resulted in injuries in that State . . . .” 28 U.S.C. § 1332(d)(11)(B)(ii).

          The case law appears settled on the meaning of “event” or “occurrence” in other contexts.

In Olympic Airways v. Husain, 540 U.S. 644 (2004), the Court looked to the dictionary definitions

of an “event” to distinguish it from an “accident,” deciding that an “event” is “[s]omething that

happens,” or “something that takes place,” id. at 655 (internal quotations and bracket omitted), and

an “occurrence” is a noteworthy “happening,” or “that which comes, arrives, or happens,” id.

(internal quotations and bracket omitted); see also Rainbow Gun Club, 760 F.3d at 409. The

                                                   7
     Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 8 of 31




circuits, however, disagree on the meaning of “event or occurrence” in the context of the mass-

action definition in CAFA. Of course, the Fifth Circuit interpretation is the most important for

this court.

        Along with the Third and Eleventh Circuits, the Fifth Circuit interprets the phrase broadly,

holding that an “event or occurrence” under the CAFA exclusion is not limited to something that

happened at a discrete moment in time. Rainbow Gun Club, 760 F.3d at 412 (a well failure

allegedly resulting from a series of negligent acts in well operation was an “event or occurrence,”

because “[a]lthough the exclusion certainly applies in cases in which the single event or occurrence

happens at a discrete moment in time, the single event or occurrence may also be constituted by a

pattern of conduct in which the pattern is consistent in leading to a single focused event that

culminates in the basis of the asserted liability”); Abraham v. St. Croix Renaissance Grp., L.L.L.P.,

719 F.3d 270, 279–80 (3d Cir. 2013) (the emission and dispersion of pollutants over years from a

single facility in the Virgin Islands onto the plaintiffs’ persons and property in the Virgin Islands

was an “event or occurrence” because the term is not limited to an incident with a fixed duration,

such as a fire, explosion, or storm); Spencer v. Specialty Foundry Prods. Inc., 953 F.3d 735, 741–

44 (11th Cir. 2020) (although an occurrence or event is not limited to the defendants’ actions at a

single point in time, the actions must be “contextually connected and . . . culminate in one, distinct

harm-causing event or occurrence,” following Rainbow Gun Club). Circumstances that share

some commonality and persist over time can be an event or occurrence for the purpose of this

CAFA exclusion.

        The Ninth Circuit reads “event or occurrence” more narrowly. In Allen v. Boeing Co., 784

F.3d 625 (9th Cir. 2015), the court limited “event or occurrence” to local, single events with no

substantial interstate effects, such as claims from local chemical spills or similar environmental



                                                  8
     Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 9 of 31




accidents. Id. at 630–31. The Ninth Circuit concluded that the exclusion did not apply to claims

that one defendant released toxins into the groundwater around its facility for over 40 years, and a

second defendant was negligent in its investigation and remediation for over a decade. Id. at 631–

34 (“[I]n the context of determining whether a legal cause of action concerns an ‘event’ or an

‘occurrence’ for purposes of CAFA, the terms most commonly and reasonably refer to a singular

happening.”). The Ninth Circuit also refused to apply the exclusion to a case alleging fraud in

thousands of borrower interactions that all occurred in Nevada and caused injuries in that state.

Nevada v. Bank of Am. Corp., 672 F.3d 661, 668 (9th Cir. 2012) (“The ‘event or occurrence’

exclusion applies only where all claims arise from a single event or occurrence.”).

       Although the Ninth Circuit rejected the Third Circuit’s approach in Abraham as too broad,

it was more open to the Fifth Circuit’s approach in Rainbow Gun Club. In Allen, the Ninth Circuit

allowed the exclusion when there was a single event or occurrence — like in Rainbow Gun Club

— that produced the injuries, even though the acts underlying that failure occurred over an

extended period. Allen, 784 F.3d at 630, 633. The claims arising from the pollution in Allen,

unlike the claims in Rainbow Gun Club, did not arise from a single event caused by a series of

related underlying acts or omissions, but rather from negligence over decades in polluting and in

failing to remediate that pollution. There was no single identifiable act in Allen at all. Id. at 633–

34. Under Rainbow Gun Club, the local event or occurrence exclusion can be satisfied by

contextually connected acts that occur over a period of time if those acts result in a single harm-

causing event or occurrence. Although there may be multiple acts by multiple actors, they lead to

a single event or occurrence.

       The allegations as to the failure of the grid during the freeze do allege a single harm-causing

event or occurrence — the grid failure during the freeze — caused by actions and omissions that



                                                  9
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 10 of 31




occurred over years. Under the case law in this circuit and others, neither the alleged harm nor the

acts causing it are limited to something that happens in a discrete moment in time. The issue is

whether the allegations as to the defendants’ actions and inactions are a sufficiently related,

contextually connected “pattern of conduct” that culminated in a distinct harm, the failure of the

grid. The defendants say no: the allegations are against 100 defendants in two separate groups,

one generating and one distributing electricity, each operating on its own, and all failing to

weatherize the facilities or to disclose that vulnerability. The plaintiffs say yes: the allegations that

all the defendants failed to prepare their generation or distribution facilities and equipment for

foreseeably subfreezing temperatures, are contextually connected acts that despite occurring over

years, resulted in a single harm-causing event — the collapse of the Texas power grid in the

February 2021 winter storm.

        The Eleventh Circuit’s opinion in Spencer v. Specialty Foundry Products Inc., 953 F.3d

735 (11th Cir. 2020), is helpful in analyzing “contextually connected” events. The plaintiffs in

Spencer alleged that during their years working in a foundry, their employer exposed them to

harmful substances. They sued the manufacturers. In ruling on the motion to remand under the

single event carve out, the Eleventh Circuit rejected the plaintiffs’ argument that the exclusion

“applies to any continuing set of circumstances in a single location, regardless of when and how

the harm came about.” Id. at 740. As a result, allegations of a continuing tort that caused injuries

within a single place was not enough. But the circuit also rejected the defendants’ argument that

the exclusion applied to “only events or occurrences that take place at a singular moment in time.”

Id. Instead, the court concluded, “‘an event or occurrence’ refers to a series of connected, harm-

causing incidents that culminate in one event or occurrence giving rise to plaintiffs’ claims.” Id.




                                                   10
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 11 of 31




The fact that a large number of defendants acted separately to generate the alleged harm, the court

noted, was not dispositive. Id. at 743.

       The Spencer court also noted, citing Adams v. Int’l Paper Co., No. 1:17-CV-105, 2017 WL

1828908, at *7 (S.D. Ala. May 5, 2017), that there were two defendants, one that allegedly caused

the releases of pollutants and one that allegedly exacerbated the releases, did not preclude finding

a single event. Id. As the court stated in Adams, “[t]hat defendants are alleged to have participated

in that single event or occurrence in different ways does not necessitate a conclusion that there

were actually multiple events or occurrences,” it is enough that the acts were “collective” and

“related” in triggering one harm causing event. 2017 WL 1828908, at *7. The Adams court

remanded the case to state court. Id. at *8.

       Similarly, in Abraham v. St. Croix Renaissance Grp., L.L.L.P., the Third Circuit addressed

allegations of injuries by what the court “characterized as the ‘continuous release of toxic

substances’” from red mud at a former refinery site, where the defendant-owner had failed to take

abatement measures. 719 F.3d at 277 (citation omitted). The court rejected the defense argument

that the plaintiffs’ claims arose from multiple events or occurrences, because it could not “identify

separate and discrete incidents causing the emission of the various substances at any precise point

in time.” Id. at 280.

       Applied to this record, the defendants’ argument that there were two separate sets of

defendants, who allegedly acted independently and separately in failing to winterize their power

generation or distribution facilities and equipment, does not preclude removal. Nor does the

presence of some out of state defendants. See, e.g., Adams, 2017 WL 1828908, at *6 (the mass

tort definition was not defeated by the fact that the plaintiffs sued both papermaking and asphalt-

grinding defendants, both in and out of state); cf. Allen, 784 F.3d at 632 (“The purpose of this



                                                 11
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 12 of 31




exception was to allow cases involving environmental torts such as a chemical spill to remain in

state court if both the event and the injuries were truly local, even though there are some out-of-

state defendants.” (quoting S. Rep. No. 109–14, at 7 (2005), reprinted in 2005 U.S.C.C.A.N. 3,

44)).   The issue is whether the defendants’ admittedly separate acts were “collective” and

“contextually related” in that they were “related in triggering one harm-causing event or

occurrence,” as needed to satisfy the exclusion. Spencer, 953 F.3d at 743; Rainbow Gun Club,

760 F.3d at 413.

        In Spencer, the complaint alleged continuing releases of different products the defendants

made, used in the foundry in different ways, and that caused different harms. This was not enough

for remand under the single-event exclusion. 953 F.3d at 743. First, in Spencer, there was no

single harm-causing event, such as the well failure in Rainbow Gun Club. Here, there is an

allegation of a single harm-causing event: the failure of the State’s electric grid during days of

subfreezing winter storm conditions. (See Docket Entry No. 1, Ex. B, ¶ 19).

        Second, there were no allegations in Spencer that the defendants’ acts were related in

causing or triggering a single culminating event that caused the harm. Here, by contrast, the

allegations are of failures to weatherize over time by power generators and power distributors that

triggered the electric grid failure when there was a winter storm that brought prolonged subfreezing

temperatures. The plaintiffs note repeated “disruptive cold weather events in 1983, 2003, 2006,

2008, 2011, and 2014” that put the defendants on notice of the need to “prepare their facilities and

equipment” for freezing temperatures. (Id.). The plaintiffs also highlight reports issued in 2011

and 2014 by the Federal Energy Regulatory Commission and North American Electrical

Regulatory Corporation that recommended various actions that power generators and distributors

should take “prior to the onset of cold weather,” “implor[ing] [them] to prepare for the winter



                                                12
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 13 of 31




season with the ‘same sense of urgency’ and priority as they prepare for the summer peak season.”

(Id. ¶¶ 22–24 (citation omitted)). These recommendations, “if followed[,] could have avoided

entirely or substantially minimized the dire consequences of another and foreseeable winter event.”

(Id. ¶ 23). Instead, defendants ignored the recommendations. (Id. at ¶¶ 23, 24). Due to their

repeated, collective, failures to institute necessary and recommended reforms, the plaintiffs allege,

the defendants were unprepared for the 2021 winter storm and unable to “supply power to

consumers.” (Id. ¶ 20). The result: “approximately 4.3 million power outages that affected 14.9

million Texans by putting them in the precarious position of having no power to heat and light

their homes in cold weather conditions that lasted for days.” (Id. ¶ 19).

       As the courts noted in Spencer and in Adams, the fact that more than one defendant, and

even a large number of defendants, acted separately and in different ways does not show multiple

events or occurrences. Spencer, 953 F.3d at 743; Adams, 2017 WL 1828908, at *7. Here, the

plaintiffs allege — admittedly, without much detail — that the defendants’ conduct “came

together” to cause the overall grid to fail to provide Texans with electricity in the winter storm,

because the generation and distribution facilities and equipment lacked needed protection from

freezing. (See, e.g., Docket Entry No. 1, Ex. B, at ¶ 36 (“It was entirely foreseeable and well

known by the Power Generators that incidents involving their facilities . . . were caused by their

generation facilities’ defective conditions . . . where [facilities and equipment] could and did freeze

up during their normal, ordinary, and intended use.”); id. ¶ 27(d), (f) (alleging that “the Power

Transmission/Distribution Companies[] fail[ed] to ‘make all reasonable efforts to prevent

interruptions of service’” and “fail[ed] to ‘make reasonable provisions to manage emergencies

resulting from failure of service.’”) (quoting 16 Tex. Admin. Code § 25.52)). The defendants’ acts

that led to the failed grid need not be intentionally coordinated to be a “collective” ongoing pattern



                                                  13
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 14 of 31




of conduct that was “related in triggering that event or occurrence.” In Rainbow Gun Club, there

was a “single event or occurrence” — the well failure — that “resulted from a number of individual

negligent acts related to each other, all of which came together to culminate in the single event.”

750 F.3d at 413. As in Rainbow Gun Club, the plaintiffs’ claims arose from the failure of the

power grid during the freeze, a singular event, rather than from the multiple underlying acts leading

up to that single focused event.

       Cases similar to Spencer, and unlike Rainbow Gun Club, further support remand in this

case. In Robertson v. Chevron USA, Inc., No. 15-874, 2016 WL 3667153, at *9 (E.D. La. July 11,

2016), the court refused to remand a case alleging pipe cleaning operations over 34 years by

different defendants, because while the plaintiffs alleged that the operations of five defendants at

various locations over three decades caused the harm, the plaintiffs did not allege any single harm-

causing event from the defendants’ operations. In Arrington v. Ana P. Hall Const., LLC, No. 2:15-

cv-711-PCH, 2016 WL 4318976 (M.D. Ala. Aug. 12, 2016), the court refused to remand a case

alleging various harms to residents of an apartment complex that the defendant owners and

operators allegedly failed to maintain for years.      The court emphasized that there was no

culminating single event that caused the plaintiffs’ harm. Instead, their “claims arise directly from

failures by the defendants to provide a wide array of maintenance services to plaintiffs in numerous

different units,” over an extended period. Id. at *2. And in Addison v. Louisiana Reg’l Landfill

Co., 398 F. Supp. 3d 4 (E.D. La. 2019), the court considered allegations of a variety of defense

failures, over time, that caused a landfill to release harmful odors and chemicals over adjacent

land. Because the allegations were of ongoing improper acts and omissions relating to the design,

operation, and maintenance of the landfill and systems connected to it, and did not point to “a

single focused event” that was the basis of the defendants’ liability, there were no “circumstances



                                                 14
      Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 15 of 31




that share[d] some commonality.” Id. at 13 (quoting Rainbow Gun Club, 760 F.3d at 411). The

case stayed in federal court because the mass action single event exclusion did not apply. Id. at

14.

        Notably, the plaintiffs are not alone in viewing their claims as arising out of a single event.

Many defendants have also recognized the connectedness of the alleged acts and omissions and

resulting harms arising out of the grid failure, by seeking the formation of and participation in a

Texas state court multi-district litigation (MDL). (See Docket Entry No. 31, at 2 n.7; Docket Entry

No. 31, Ex. 3, App’x A). On April 7, 2021, ERCOT, a defendant in a separate lawsuit, moved to

transfer a list of pending Texas cases to a Texas state court MDL, because “[e]ach of the cases

identified . . . alleges ERCOT is liable for damages arising from a lack of electricity during Winter

Storm Uri.” (Docket Entry No. 31, Ex. 3, at 1; see also id. at 8 (“Each case . . . arises from a

singular weather event—Winter Storm Uri and the complications that the storm caused to

numerous power generation facilities and distribution networks in the ERCOT Region.”)). As

ERCOT noted, “[t]he cases made the basis of this Motion all allege that ERCOT and other

defendants’ various conduct at multiple different facilities across Texas caused the power

shortages and loss of electricity that the plaintiffs experienced during Winter Storm Uri.” (Id. at

8). Before filing, ERCOT “confirmed that all defendants” to “cases listed in Appendix A” were

unopposed to the motion to transfer. Those defendants include CenterPoint Energy Houston

Electric, LLC, Oncor Electric Delivery Co., LLC, AEP Texas, Inc., Calpine Corp., Luminant

Generation Co., Vistra Corp., Exelon Generation Co., LLC, NRG Energy, Inc., and Tenaska

Gateway Partners Ltd., defendants in this case who support removal. (Id., App’x A; Docket Entry

No. 31, Ex. 4; Docket Entry No. 32). CenterPoint Energy Houston Electric LLC separately joined

in ERCOT’s motion to transfer to the state court MDL, because “[a]ll of the lawsuits filed against



                                                  15
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 16 of 31




CenterPoint Energy arise from alleged failures in the provision of electricity during Winter Storm

Uri. The storm was a single, mass disaster event that affected all plaintiffs and that forms the basis

of each lawsuit,” (Docket Entry No. 31, Ex. 4, at 6), and although the plaintiffs asserted

“individualized facts that allegedly led to their injuries and damages,” the “cases ar[o]se from the

same event and share one or more common questions of fact.” (Id., at 7).

       The six removing defendants attempt to distinguish this case from others that might be

properly transferred to a state MDL. 1 The defendants focus on the plaintiffs’ fraud claims and

argue that they cannot arise out of a single event because they “arise, if at all, from many discrete

instances of alleged misrepresentations or omissions that different defendants made to different

parties (including the 100-plus Plaintiffs), who allegedly relied on these representations in different

ways, at different times over many years.” (Docket Entry No. 24, at 13). This argument is

unpersuasive. First, plaintiffs have alleged that all defendants omitted the same critical piece of

information in communications directed to their customers: that the power grid did not have the

winterizing protection needed to prevent failure from extended subfreezing temperatures. (Docket

Entry No. 1, Ex. B, ¶ 42). Second, the pleadings do not support the argument that each plaintiff

relied “in different ways” on representations about “the character and quality of the electric power”

defendants could provide. (Id. ¶ 49). Texans depend on ERCOT for electricity—except perhaps

those who have the ability, the means, and the awareness of the potential for electrical service

interruptions from weather or other causes to install a generator. The plaintiffs, who allege that

they were left without “safe and reliable electricity,” do not appear to be among the few with an

alternate source of power available. (Id. ¶ 4). In short, there was no reasonable alternative course,



1
  Of the six removing defendants, three appear to be related entities. (See Docket Entry No. 1, Ex. C-1
(listing identical service of process information for ExGen Texas Power Co., Wolf Hollow I Power, LLC,
and Mountain Creek Power, LLC)).

                                                  16
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 17 of 31




even if the plaintiffs had been warned of the possibility of grid failure in a prolonged freeze. Third,

even if defendants made “representations in different ways, at different times over many years,”

an element of a fraud claim is that the plaintiff “suffer[] injury as a result” of the false

representation. JPMorgan Chase Bank, N.A. v. Orca Assets G.P., LLC, 546 S.W.3d 648, 654

(2018). The complaint alleged that the defendants’ misrepresentations caused injury only when

the plaintiffs were left without power from the same event, the power grid failure. (Docket Entry

No. 1, Ex. B, ¶ 4). No fraud claim, or any of the plaintiffs’ claims, would exist absent this single

catalyzing event. Bonin v. Sabine River Auth. of La., 961 F.3d 381, 386–87 (5th Cir. 2020) (“[T]he

exception requires: ‘all of the claims in the action arise from an event or occurrence in the State in

which the action was filed . . . .”) (quoting 28 U.S.C. § 1332(d)(11)(B)(ii)(I)).

         The allegations in this case are distinguishable from those raised in other courts that have

considered the single event exclusion’s application to fraud claims. In Lafalier v. Cinnabar Serv.

Co., Inc., No. 10-CV-0005-CVE-TLW, 2010 WL 1486900 (N.D. Okla. Apr. 13, 2010), there was

“no single event or occurrence giving rise to plaintiffs’ claims,” when insurance companies

allegedly “defraud[ed] Oklahoma residents participating in the buyout of homes” after a tornado

by giving them “artificially low appraisals.” Id. at *1, *4. Although the tornado was the triggering

event for the plaintiffs to participate in the buyout of their homes, the alleged fraud took place

after, and independent of, the tornado, and involved “numerous alleged denials or reductions of

insurance claims . . . and subsequent reductions of payments . . . based on insurance claims.” Id.

at *4.

         Similarly, in Nevada v. Bank of Am. Corp., 672 F.3d 661 (9th Cir. 2012), the defendant

allegedly “misled Nevada consumers about the terms and operation of its home mortgage

modification and foreclosure processes.” Id. at 664. The Ninth Circuit held that this did “not come



                                                  17
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 18 of 31




within the ‘event or occurrence’ exclusion” because the case involved “widespread fraud in

thousands of borrower interactions.” Id. at 668. In these cases, the plaintiffs’ fraud claims arose

at different times and were not oriented around a single event. In this case, the grid failure was

the triggering event for the plaintiffs’ fraud claims, and the allegedly fraudulent omission of the

specific potential for failure from freezing is common to all the defendants and their plaintiff

customers.

        The complaint in this case shows independent, but connected, defendants’ actions and

omissions in failing to prepare their electrical generation and distribution facilities for sustained

subfreezing conditions. Those “contextually related” acts and omissions allegedly resulted in a

single occurrence during the February 2021 storm—the Texas electrical power grid failure—that

allegedly injured all the plaintiffs.

        There is no dispute that the other requirements for a mass action are met; there is minimal

diversity, there are more than 100 plaintiffs, and the amount in controversy exceeds $5 million.

But because the plaintiffs’ injuries all arise from a single harm-causing event, the mass-action

exclusion to CAFA removal applies. Remand is required.

        B.      The Local Controversy Exception

        Alternatively, even if there was no single event or occurrence, the local controversy

exception would require the court to decline jurisdiction. CAFA recognizes the local controversy

exception as another basis to keep “truly localized controversies” in the forum state court.

Arbuckle Mountain Ranch of Tex., Inc. v. Chesapeake Energy Corp., 810 F.3d 335, 338 (5th Cir.

2016) (quoting Hollinger, 654 F.3d at 570). The local controversy exception requires a district

court to “decline to exercise jurisdiction” when: (1) more than “two-thirds of the members of all

proposed plaintiff classes in the aggregate are citizens of the State in which the action was



                                                 18
     Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 19 of 31




originally filed”; (2) there is at least one in-state defendant from whom “significant relief is sought”

and “whose alleged conduct forms a significant basis for the claims asserted” by the class; (3) the

“principal injuries resulting from the alleged conduct . . . of each defendant were incurred in the

State in which the action was originally filed”; and (4) no other class action asserting the same or

similar allegations against the defendants have been filed in the three years before the class action

at issue was filed. 28 U.S.C. § 1332(d)(4)(A). 2



2
  The parties do not argue that the “local controversy” exception cannot apply to a “mass action,” despite
the statute’s instruction that “[a] district court shall decline to exercise jurisdiction . . . over a class action”
that meets the specified requirements. Id. (emphasis added). The Fifth Circuit has not addressed this issue,
but other circuits have uniformly applied the local controversy exception to class and mass actions alike.
See, e.g., Abraham, 719 F.3d at 799–800 (“If the mass action complaint pleads neither a local-controversy
nor a home-state cause of action under subsection (d)(4) it may be removed unless the ‘event or occurrence’
exclusion in subsection (d)(11)(B)(ii)(I) applies.”); Visendi v. Bank of Am., N.A., 733 F.3d 863, 869 (9th
Cir. 2013); Lafalier v. State Farm Fire and Cas. Co., 391 F. App’x 732, 734 (10th Cir. 2010); see also
Robertson, No. CV-15-874, 2016 WL 3667153, at *10; Mississippi ex rel. Hood v. Entergy Mississippi,
Inc., No. 3:08-CV-780-HTW-LRA, 2012 WL 3704935, at *13 (S.D. Miss. Aug. 25, 2012). The statute’s
text supports applying the local controversy exception to a mass action. Section 1332(d)(11)(A) provides
that “[a] mass action shall be deemed a class action removable” if it meets the “provisions of [28 U.S.C. §
1332(d)(2)–(10)].” The local controversy exception falls within these provisions. See 28 U.S.C. §
1332(d)(4); see also Lowery v. Alabama Power Co., 483 F.3d 1184, 1195 (11th Cir. 2007) (“[T]he plain
language of [28 U.S.C. § 1332(d)(11)(A)] makes it clear that any ‘mass action’ is also considered a ‘class
action’ for the purposes of CAFA’s removal provisions.”); Abrego Abrego v. The Dow Chem. Co., 443 F.3d
676, 681 (9th Cir. 2006) (“Section 1332(d) imposes a range of requirements for class action jurisdiction . .
. . A ‘mass action’ must satisfy each of these requirements and processes [even though] [s]ome of these
provisions in § 1332(d)(2)-(10) . . . make no sense in the context of a mass action, which is not subject, for
example, to class certification requirements.”). As the Eleventh Circuit described the statute’s “somewhat
convoluted” terminology:

                 A ‘mass action’ is considered a ‘class action’ only insofar as the latter term
                 is used throughout CAFA to describe those actions over which the Act
                 creates expanded diversity jurisdiction. By its own terms, the statute
                 defines mass action specifically to exclude formal class actions brought
                 under Fed. R. Civ. P. 23 or analogous state rules or statutes. §
                 1332(d)(11)(B) (citing, as an exception from the ‘mass action’ definition,
                 any ‘class action’ defined by 28 U.S.C. § 1711(2)). Congress’s peculiar
                 drafting in this regard gives mass actions the character of a kind of
                 statutory Janus; under CAFA, a mass action simultaneously is a class
                 action (for CAFA’s purposes) and is not a class action (in the traditional
                 sense of Rule 23 and analogous state law provisions).

Lowery, 483 F.3d at 1195, 1195 n.27. Following this logic, the local controversy exception applies to mass
actions despite Congress’s use of the term “class action” in § 1332(d)(4).

                                                        19
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 20 of 31




       In the Fifth Circuit, federal jurisdiction applies unless the local controversy exception is

shown with “reasonable certainty.” Arbuckle Mountain Ranch of Tex., Inc., 810 F.3d at 338.

Neither party contests that the plaintiffs are all in-state, that the principal injuries all occurred in

Texas, and that no other class action has been filed against the defendants in the past three years.

The removing defendants dispute that the record shows that the plaintiffs seek “significant relief”

from a local defendant or that the alleged conduct of a local defendant “forms a significant basis

for the claims asserted by” the plaintiffs.

       As a threshold issue, the parties dispute the materials that the court may consider in

determining whether the local controversy exception is met. The defendants assert that the court

must confine its consideration to the pleadings, finding support in decisions from courts outside

the Fifth Circuit. See, e.g., Coleman v. Estes Express Lines, Inc., 631 F.3d 1010, 1016–17 (9th

Cir. 2011); Kaufman v. Allstate New Jersey Ins. Co., 561 F.3d 144, 156 (3d Cir. 2009). The Ninth

Circuit reasoned that the text limits a court to considering the complaint allegations as to what

relief is sought, from which defendants, based on what alleged conduct. Coleman, 631 F.3d at

1016–17; see also Akeem v. Dasmen Residential, LLC, No. 19-13650, 2020 WL 508894, at *6

(E.D. La. Jan. 31, 2020) (finding “Coleman’s reasoning persuasive”); Robert J. Caluda, APLC v.

City of New Orleans, 403 F. Supp. 3d 522, 537 (E.D. La. 2019) (same). The Third Circuit has not

explicitly addressed whether CAFA’s text forecloses examining materials outside the pleadings.

In Kaufman, the court simply stated that “the significant basis provision effectively calls for

comparing the local defendant’s alleged conduct to the alleged conduct of all the Defendants.”

561 F.3d at 156. The plaintiffs rely on cases from the Eighth and Eleventh Circuits, which do

allow consideration of materials outside the pleadings in determining whether the local

controversy exception affects federal subject matter jurisdiction. See, e.g., Atwood v. Peterson,



                                                  20
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 21 of 31




936 F.3d 835, 840–41 (8th Cir. 2019); Evans v. Walter Indus., Inc., 449 F.3d 1159, 1167–68 (11th

Cir. 2006).

       The Fifth Circuit has not directly addressed this issue. In Hollinger, the court stated that

“[j]urisdictional determinations ‘should be made largely on the basis of readily available

information,’” 654 F.3d at 570 (quoting S. Rep. No. 109-14, at 44, reprinted in 2005 U.S.C.C.A.N.

3, 38), and cited favorably to a district court case that “ordered the defendants to produce additional

evidence regarding the citizenship of the putative class” to determine whether a CAFA exception

applied. Id. (citing Preston v. Tenet Healthsys. Mem’l Med. Ctr., Inc., 463 F. Supp. 2d 583, 592–

93 (E.D. La. 2006)). In Cedar Lodge Plantation, LLC v. CSHV Fairway View I, LLC, 768 F.3d

425 (5th Cir. 2015), the Fifth Circuit held that the plaintiffs could not amend their complaint to

add a defendant to “trigger[] the local controversy exception and require[] the federal court to

remand.” Id. at 426. The circuit instructed that “courts are to look at the action when it is filed in

order to determine whether the conditions for abstention are present.” Id. at 428. While the

opinion stated that “the local controversy exception depends on the pleadings at the time the class

action is removed,” the opinion did not address whether courts are permitted to examine evidence

that is outside the pleadings but does not amend the complaint postremoval. Id. at 429. The Fifth

Circuit’s concerns about having district courts consider materials that might effectively amend

complaints after removal—“forum manipulation” and over-expanding the “narrow” local

controversy exception—are absent when courts consider materials not included in the pleadings

that explain the pleadings but do not alter them. Id. at 428–29 (emphasis omitted).

       This debate need not be resolved to decide this case. The pleadings and materials of which

the court can take judicial notice, alone, demonstrate that the plaintiffs seek “significant relief”

from a local defendant whose conduct forms a “significant basis” for the claims asserted.



                                                  21
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 22 of 31




       The plaintiffs seek significant relief against in-state defendants because they seek the same

relief from all defendants, at least 45 of which are in-state defendants. The plaintiffs attach to their

motion to remand copies of Texas Franchise Tax Public Information Reports filed with the Texas

Secretary of State. (Docket Entry No. 16, Ex. 2). The court may take judicial notice of these

public documents, as they “can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.” Fed. R. Evid. Rule 201(b)(2); see Hollinger, 654 F.3d at 571–

72 (taking judicial notice of “United States census data” in determining the plaintiffs’ residence

for the “‘local controversy’ and ‘home state’ mandatory abstention exceptions to CAFA diversity

jurisdiction.”). These public records establish that 45 of the defendant power generator or power

distribution entities are either incorporated in, have their principal place of business in, or both, in

Texas. Although the defendants do not bear any burden regarding this exception, it is notable that

the removing defendants identify three out-of-state defendants in their notice of removal: the Dow

Chemical Company, E.I. du Pont de Nemous and Company, and NRG Energy, Inc. (See Docket

Entry No. 1, at 4; Docket Entry No. 1, Ex. D, at 1).

       Of the circuits, the Ninth Circuit has most extensively considered the “significant relief”

requirement. In Coleman, “the plaintiffs alleged that both the in-state defendant and the out-of-

state defendant violated California law and sought damages equally from them both.” Allen v.

Boeing Co., 821 F.3d 1111, 1119 (9th Cir. 2016) (citing Coleman, 631 F.3d at 1013, 1020). “This

was sufficient to satisfy subsection (aa)’s requirement that plaintiffs seek ‘significant relief’ from

the in-state defendant.” Id. In Benko v. Quality Loan Serv. Corp., 789 F.3d 1111 (9th Cir. 2015),

the Ninth Circuit determined that the plaintiffs had claimed “significant relief” from a local

defendant when they sought “general damages, punitive damages . . . and equitable relief” against

the defendant. Id. (quoting Benko, 789 F.3d at 1119). The Ninth Circuit applied these two cases



                                                  22
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 23 of 31




in Allen v. Boeing, 821 F.3d 1111 (9th Cir. 2016), finding a showing of “significant relief” even

though plaintiffs did “not quantif[y] their alleged damages, but . . . specified the damages that they

[sought] from each defendant. The[] damages appear[ed] to be the same whether caused by [the

in-state defendant] or [the out-of-state defendant].” Id. at 1119. Here, as in Allen, the plaintiffs

similarly seek the same type of damages against all defendants. (See Docket Entry No. 1, Ex. B.,

¶ 80).

         The Fifth Circuit has not addressed this issue, but it has very recently examined the home

state exception to CAFA removal jurisdiction. The home state exception requires remand if “two-

thirds or more of the members of all proposed plaintiff classes in the aggregate, and the primary

defendants, are citizens of the State in which the action was originally filed.” Madison v. ADT,

L.L.C., No. 21-90082, 2021 WL 3732741, at *1 (5th Cir. Aug. 24, 2021) (quoting Hollinger, 654

F.3d at 570; 28 U.S.C. § 1332(d)(4)(B)). Similar to the local controversy exception, the home

state exception requires federal courts to “abstain from exercising jurisdiction” in order to reflect

the “delicate balance between making a federal forum available to genuinely national litigation

and allowing state courts to retain cases when the controversy is strongly linked to that state.” Id.

(quoting Hollinger, 654 F.3d at 570). In Madison, the court considered a class filed in state court

seeking damages for breach of privacy. The plaintiffs alleged that an ADT employee who installed

home security surveillance systems used his access to spy on customers in their homes. ADT

intervened and removed under CAFA, and the plaintiffs moved to remand under the home state

exception. Id.

         The Madison plaintiffs sued the individual employee, clearly making him a “primary

defendant.” Id. The issue was whether ADT, the intervening party and a noncitizen of Texas, was

also a “primary defendant” under CAFA. If not, remand was right. If so, the district court was



                                                 23
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 24 of 31




required to retain jurisdiction. The district court remanded, and the circuit, on de novo review,

reversed. Id.

       The Fifth Circuit relied on Vodenichar v. Halcón Energy Props, Inc., 733 F.3d 497 (3rd

Cir. 2013), which held that courts “should assume liability will be found and determine whether

the defendant is the ‘real target’ of the plaintiffs’ accusations.” Id. at *2 (quoting Vodenichar, 733

F.3d at 505). This includes “determin[ing] if the plaintiffs seek to hold the defendant responsible

for its own actions, as opposed to seeking to have it pay for the actions of others,” and considering

whether, “given the claims asserted against the defendant, it has potential exposure to a significant

portion of the class and would sustain a substantial loss as compared to other defendants if found

liable.” Id. (quoting Vodenichar, 733 F.3d at 505–06). The Vodenichar court held that three

defendants were primary defendants: two had been nondiverse leasing agents of the plaintiff class,

while the third was a diverse oil and gas company that allegedly reneged on lease agreements. The

Third Circuit found federal jurisdiction, rejecting remand based on the home state exception. See

Vodenichar, 733 F.3d at 506.

       The Madison court noted this circuit’s precedents, limited as they were. 2021 WL

3732741, at *2. In Hollinger, the court stated in passing (the issue of primary defendant was not

in dispute) that the insurance companies were primary defendants because “all putative class

members . . . have claims against the [non-diverse] County Mutuals, and as the entities that issued

the insurance policies, the County Mutuals have a primary role in the alleged discrimination.” 654

F.3d at 572. In Watson v. City of Allen, the court considered whether three private companies, all

nonforum defendants that contracted with Texas municipalities to operate challenged red light

cameras, were primary defendants in a suit attempting to declare the Texas red light camera

legislation unconstitutional. 821 F.3d 634, 641 (5th Cir. 2016). Although the court noted that the



                                                 24
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 25 of 31




claims against the private companies were “expressly contingent on a threshold finding that the

challenged legislative scheme [wa]s unconstitutional,” the court’s task was to identify the “suit’s

primary thrust” in order to determine the “primary defendant.” Id. The court concluded that

because the companies were not primary parties to the suit, as opposed to the state and the

municipalities, the CAFA home state exception applied. Id.

        In Madison, the Fifth Circuit found “much to commend the Vodenichar emphasis on the

‘real target’ of the litigation and Watson’s description of the controversy’s ‘primary thrust.’” 2021

WL 3732741, at *2. It appears that the court examined the pleading allegations to decide the issue.

One relevant, but not dispositive factor, was whether ADT was alleged to be vicariously or

secondarily liable. The more important factor, the court observed, was that while the two named

plaintiffs “claim to represent a class of plaintiffs seeking millions in recovery for the invasion of

their privacy . . . and although they had asserted claims against only the offending employee (who

is imprisoned) . . . the thrust of this suit is to gain access to ADT’s deep pockets, and ADT, having

properly intervened, must be considered a primary defendant under CAFA.” Id. at *2. The Fifth

Circuit granted permission to appeal and reversed the remand order. Id.

        In this case, the defendants argue that because all plaintiffs assert claims against all

defendants, the court cannot tell whether the plaintiffs seek significant relief from any local

defendant. (Docket Entry No. 24, at 21). If Madison is relevant, its approval of the Vodenichar

approach requires this court to assume that the defendants will be held liable for their direct actions,

and that given the claims asserted, at least some of the in-state defendants have “potential exposure

to a significant portion of the class and would sustain a substantial loss as compared to other

defendants” (which, for example, generated or distributed to a limited number of customers or for

a short period). Madison, 2021 WL 3732741, at *2. Here, as in Madison, it is clear that the



                                                  25
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 26 of 31




primary thrust of this litigation is to obtain damages from all the in-state power generators and

power distributors named as defendants, as well as from the few out-of-state defendants. The fact

that all the plaintiffs allege claims against all the defendants does not preclude the exception. In

Hollinger, for example, all the plaintiff class members asserted claims against all the members of

a class of insurance company defendants, and the court found that the nondiverse defendants were

primary. 654 F.3d at 572. Analogously, this court may find that the plaintiffs seek significant

relief from at least one of the nondiverse defendants.

       The more challenging hurdle for the plaintiffs is whether there is at least one local

defendant “whose alleged conduct forms a significant basis for the claims asserted by the proposed

plaintiff class.” 28 U.S.C. § 1332(d)(4)(A)(II)(bb). “The plain text” of this provision “relates the

alleged conduct of the local defendant, on the one hand, to the claims asserted in the action, on the

other.” Opelousas Gen. Hosp. Auth. v. FairPay Sols., Inc., 655 F.3d 358, 361 (5th Cir. 2011)

(quoting Kaufman, 561 F.3d at 156). As the Third Circuit explained in Kaufman v. Allstate New

Jersey Ins. Co.,

               In relating the local defendant’s alleged conduct to all the claims
               asserted in the action, the significant basis provision effectively calls
               for comparing the local defendant’s alleged conduct to the alleged
               conduct of all the Defendants. Indeed, all the claims asserted by the
               Plaintiffs reflect the alleged conduct of all the Defendants. If the
               local defendant’s alleged conduct is a significant part of the alleged
               conduct of all the Defendants, then the significant basis provision is
               satisfied. Whether this condition is met requires a substantive
               analysis comparing the local defendant’s alleged conduct to the
               alleged conduct of all the Defendants.

561 F.3d at 156.

       It is clear from the pleadings and from public records available to the court and subject to

judicial notice that the plaintiffs allege far more than trivial or relatively minor conduct by the in-

state defendants as the basis for the damages sought. The defendants attach portions of the Form


                                                  26
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 27 of 31




10-K annual reports filed by the three out-of-state defendants. (Docket Entry No. 1, Ex. D-2, D-

5, D-8). The court can take judicial notice of the Form 10-K annual reports for other defendants.

See Basic Cap. Mgmt, Inc. v. Dynex Cap., Inc., 976 F.3d 585, 589 (5th Cir. 2020) (“[T]he Form

10-K” is a “publicly available government filing[] and the existence of the document[], and the

contents therein, cannot reasonably be questioned.”). Judicial notice may be taken “at any stage

of the proceeding,” id. (emphasis in original) (quoting Fed. R. Evid. Rule 201(d)), and the court

“may take judicial notice on its own,” Fed. R. Evid. Rule 201(c).

       One in-state defendant, CenterPoint Houston Electric, LLC (Houston Electric), is

incorporated in and has its principal place of business in Texas. (Docket Entry No. 16, Ex. 2, at

106, 107). Houston Electric “is a transmission and distribution electric utility that operates wholly

within the state of Texas.” See CenterPoint Energy Houston Electric, LLC, Annual Report, at 3

(Form 10-K) (Feb. 25, 2021). “Houston Electric serves nearly all of the Houston/Galveston

metropolitan area near the Texas Gulf Coast,” and “[a]s of December 31, 2020, Houston Electric’s

customers consisted of approximately 64 [retail electric providers], which sell electricity to

approximately 2.6 million metered customers in Houston Electric’s certificated service area.” Id.

“There are no other electric transmission and distribution utilities in Houston Electric’s service

area.” Id. at 4. During the “February 2021 Winter Storm Event,” “Houston Electric implemented

controlled electricity outages across its service territory, resulting in a substantial number of its

customers (on certain days over a million residents) being without power, many for extended

periods of time.” Id. at 30. Thirty-six plaintiffs reside in Harris County and six plaintiffs reside

in Galveston County, (see Docket Entry No. 1-21), large and heavily populated metropolitan areas

serviced by Houston Electric.




                                                 27
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 28 of 31




       Another defendant, AEP Texas, Inc., has its principal place of business in Texas. (Docket

Entry No. 16, Ex. 2, at 12). AEP Texas “is engaged in the transmission and distribution of electric

power to approximately 1,068,000 retail customers through [retail electric providers] in west,

central and southern Texas.” AEP Texas, Inc., Annual Report, at 1 (Form 10-K) (Feb. 25, 2021).

“AEP’s vertically integrated public utility subsidiaries hold franchises or other rights that

effectively grant the exclusive ability to provide electric service in various municipalities and

regions in their service areas.” Id. at 24. “As a result of the February 2021 severe winter weather

in Texas which caused a shortage of electric generation, ERCOT instructed AEP Texas . . . to

initiate power outages . . . . At its peak, approximately 468,000 (44%) AEP Texas customers were

without power.” Id. at 43.

       Another defendant, Oncor Electric Delivery Company, LLC, has its principal office and

place of business in Texas. (Docket Entry No. 16, Ex. 2, at 82). Oncor is a “regulated electricity

and distribution company principally engaged in providing delivery services in the north-central,

eastern, western and panhandle regions of Texas to [retail electric providers] that sell power to

retail customers.” Oncor Electric Delivery Co., Annual Report, at 25 (Form 10-K) (Feb. 25, 2021).

Oncor operates “wholly within Texas.” Id. at 11. “From February 15 through February 17, 2021

. . . [a] significant number of homes and businesses in [Oncor’s] service territory . . . experienced

power outages . . . including over one million homes and businesses in [its] service territory, some

for extended periods of time.” Id. at 14. “The majority of Oncor’s service territory is single

certificated, with Oncor as the only certificated transmission and distribution provider.” Id. at 11.

       Together, at least three defendants stated on their Form 10-K’s that they are the exclusive

servicers of large parts of the large state of Texas, and that during Winter Storm Uri, upwards of

400,000 to 1,000,000 of their customers were without power. Houston Electric, for example,



                                                 28
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 29 of 31




stated that it is the only “electric transmission and distribution utilit[y]” in its “service area.” This

means that those plaintiffs with claims against Houston Electric, seek relief against Houston

Electric, not another, out-of-state, power distributor. It is reasonably certain that at least many, if

not most, of the plaintiffs experienced power outages that were, in part, due to the actions or

inactions of these three in-state defendants and seek damages against these defendants.

        This is not a case involving a “sole local defendant” amid multiple non-local defendants.

Opelousas, 655 F.3d at 359. In Opelousas, the plaintiff “allege[d] an enterprise between all three

defendants” to “underpay[] Louisiana hospitals for the workers’ compensation outpatient

services.” Id. at 360, 362. The plaintiffs alleged that one out-of-state defendant, FairPay,

“review[ed] the bills from Louisiana hospitals (the plaintiff class) and calculate[d] a recommended

payment below the rate required by the Louisiana Workers’ Compensation Act.” Id. at 359–60.

The other two defendants, Zurich and LEMIC, were insurance companies that “appl[ied] FairPay’s

recommended payment when reimbursing the plaintiff hospitals.” Id. at 360. “The allegations

center[ed] on the legality of FairPay’s calculations of payments owed on the workers’

compensation claims submitted by the plaintiff hospital,” and provided no specifics regarding the

insurance companies’ comparative conduct. Id. at 362. It was evident to the court that FairPay

was the major defendant and that, absent pleadings indicating otherwise, the sole in-state defendant

was insignificant. See id. at 362 (“As described by Opelousas General, FairPay is the hub of the

alleged enterprise and LEMIC and Zurich are the spokes. Fairpay submitted an affidavit stating

that LEMIC is one of more tha[n] 100 insurers across the country for whom FairPay reviewed

charges by Louisiana hospitals for Louisiana workers’ compensation outpatient services.”). The

Fifth Circuit concluded that the plaintiffs had failed to show that a local defendant’s “conduct

form[ed] a significant basis of the plaintiff’s claims.” Id. at 362.



                                                   29
    Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 30 of 31




        Here, there is no core out-of-state defendant whose conduct clearly “forms a significant

basis of the plaintiff[s’] claims.” If anything, the pleadings show the opposite. The Texas power

grid is a Texas-specific grid, generating electricity for, and delivering it to, Texas consumers. The

ERCOT grid is only in Texas. The plaintiffs are all in Texas. At least 45 defendants are in state.

Three of those defendants are major power distributors, claiming to be the exclusive transmission

and distribution provider in all, or the majority of, their service territories.

        While the plaintiffs’ pleadings could provide more detail on the comparative conduct of

the defendants and the relief sought from specific defendants, the plaintiffs need only show that

the local controversy exception applies “with reasonable certainty.” Arbuckle, 810 F.3d at 338.

This showing does not require the court to ignore common sense indications about the local nature

of the controversy. In Hollinger, the Fifth Circuit instructed that “a common sense presumption

should be utilized in determining whether citizenship requirements have been met” under the local

controversy exception. 654 F.3d at 573. In Madison and Opelousas, the Fifth Circuit found, based

on the pleadings, that the plaintiffs sought relief from one main out-of-state defendant despite

including claims against other in-state defendants. The Sixth Circuit remarked, in determining

that the local controversy exception applied to claims arising out of the contamination of drinking

water in Flint, Michigan, that it would “def[y] common sense to say that a suit by Flint residents

against those purportedly responsible for injuring them through their municipal water service [was]

not a ‘local controversy.’” Mason v. Lockwood, Andres & Newman, P.C., 842 F.3d 383, 397 (6th

Cir. 2016). Here, it similarly defies common sense to say that a suit by Texas residents against

those purportedly responsible for injuring them through the failure of the Texas-specific electric

grid is not a “local controversy.”




                                                   30
       Case 4:21-cv-00870 Document 39 Filed on 09/21/21 in TXSD Page 31 of 31




          The plaintiffs seek significant relief from at least one in-state defendant, whose alleged

failure to winterize provided a significant basis for the power-failure injuries the plaintiffs assert.

The statutory requirements for the exception are met. Remand on the basis of the local controversy

exception is required. 3

III.      Conclusion

          This was not an easy or obvious case. But at the end of the day, remand is required under

both the single event exclusion and the local controversy exception. And at the end of the day,

this makes sense. Texas made its power grid state specific. The claims arise under Texas law, on

behalf of Texas plaintiffs, for the actions and omissions of a large number of Texas (and a few

other) defendants, about a system designed to be a Texas system. It is the Texas courts that should

decide these claims.

                  SIGNED on September 21, 2021, at Houston, Texas.



                                                      ___________________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge




3
    All remaining pending motions are dismissed as moot.

                                                    31
